Citation Nr: 1244149	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-36 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran's claim was adjudicated at the Jackson, Mississippi, RO because he filed his claim based on ionizing radiation exposure and VA has centralized the processing of such claims at that RO.  The RO in Denver, Colorado, otherwise has jurisdiction of the Veteran's claims file.

In February 2011, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In March 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development.  That action completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Also, in the March 2011 decision, the Board remanded the claim for entitlement to service connection for cataracts, to include as due to ionizing radiation.  In October 2012, the RO fully granted entitlement to service connection for cataracts, to include as due to ionizing radiation; therefore, that issue is not in appellate status, and is not before the Board.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran was exposed to ionizing radiation during active service as a participant in the atmospheric testing of nuclear weapons, including Operation REDWING.

3.  Prostate cancer was not present in service; it was found over five years after service and has not been shown to be related to service, including exposure to ionizing radiation.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer, to include exposure to ionizing radiation, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

The notice obligations of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice included provisions for disability ratings and for the effective date of the claim. 

In a timely letter dated in June 2007, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's separation report of medical examination, post-service VA and private treatment records, an opinion from the Director of Compensation Service based on the medical opinion from the Under Secretary of Health, and the Veteran's statements.  

Attempts to obtain the Veteran's service treatment records from the National Personnel Records Center (NPRC) have been made.  In June 2005, it was determined by the NPRC that the records are unavailable due to a fire at that facility in July 1973.  The Board nevertheless recognizes that it has a heightened duty to explain its findings and conclusions because of the missing records and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically addressing whether the Veteran's current prostate cancer had onset during service or was otherwise etiologically related to his service, other than a medical opinion that clearly indicates that the Veteran's prostate condition is less likely than not the result of exposure to radiation in service; however, the Board finds that a VA examination is not necessary in order to decide this claim.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

In this case, because the weight of the evidence demonstrates that the Veteran did not in fact have prostate cancer in service or that any symptoms of prostate cancer were chronic or even shown in service, there is no duty to provide a VA medical examination.  The Board also finds that the weight of the evidence demonstrates no continuity of prostate cancer symptoms since service separation.  Because there is no in-service disease or injury to which a competent medical opinion could relate the current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for diabetes.  See 38 U.S.C.A. § 5103A(a)(2)  (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75   (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed disability and military service would necessarily be based on an inaccurate history regarding what occurred in service or within one year of service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of both an in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed Veteran.  38 U.S.C.A. § 1112(c) (West Supp. 2011); 38 C.F.R. § 3.309(d) (2012).  A "radiation-exposed Veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a Veteran who, while serving on active duty, active duty for training, or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean, among others, onsite participation in a test involving the atmospheric detonation of a nuclear device.  38 C.F.R. § 3.309(d)(3)(i), (ii).  The Board notes, however, that prostate cancer is not found on the list of presumptive diseases within 38 C.F.R. § 3.309(d).  

Second, other "radiogenic" diseases listed under 38 C.F.R. § 3.311(b)(2), which includes prostate cancer, found five years or more after service in an ionizing radiation-exposed Veteran may also be service connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  Other claimed diseases may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence that supports that finding.  38 C.F.R. § 3.311(b)(4) (2012).  When it has been determined that: (1) a Veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (2) the Veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1) (2012).  The medical advisor must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1) (2012).

Third, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Thus, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether his disability is otherwise the result of active service.  Simply stated, the fact that the Veteran may not meet the requirements of a presumptive regulation would not, in and of itself, preclude him from establishing service connection as he may, in the alternative, establish service connection by way of proof of actual direct causation.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

The Board notes that in cases where the Veteran's service treatment records are unavailable through no fault of his own, a heightened duty exists to assist the Veteran in the development of the case and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, the NPRC determined that the Veteran's service treatment records are unavailable due to a fire.  The Veteran was advised of this determination and was requested to send any pertinent records in his possession.  Thus, the Board concludes that VA's heightened duty to assist the Veteran is satisfied.  The Board is also mindful of the heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Prostate Cancer

This appeal arises out of the Veteran's contention that his current prostate cancer is related to his active military service.  Specifically, the Veteran asserts that he was exposed to ionizing radiation during his Korean Conflict era service and is thus entitled to presumptive service connection for his diagnosis of prostate cancer under 38 C.F.R. § 3.309 and 38 C.F.R. § 3.311.

Review of the evidentiary record reveals that a January 2001 private biopsy report showed the Veteran's manifestation of prostate cancer, which is a radiogenic disease listed under 38 C.F.R. § 3.311(b)(2), as noted above.  Thus, the Board notes that the Veteran's manifestation of prostate cancer is well over five years after his exposure to radiation in service and separation from service.  See 38 C.F.R. § 3.311(b)(5) (2012).

In May 2008 and February 2012 letters, the Defense Threat Reduction Agency (DTRA) confirmed the Veteran's exposure to ionizing radiation as a participant of Operation REDWING, conducted at the Pacific Proving Ground in 1956.  Indeed, a January 1983 Fact Sheet regarding Operation REDWING from the Defense Nuclear Agency indicated that REDWING was a 17-detonation nuclear weapon test series in spring and summer 1956.  Thus, the Veteran was exposed to ionizing radiation during active service as a participant in the atmospheric testing of nuclear weapons.

The DTRA found that based upon all known available detailed facts regarding the Veteran's participation and exposure, it concluded that the external gamma dose was 18 rem, external neutron dose was 0.5 rem, internal committed dose to the prostate (alpha) was 4.5 rem, and the internal committed dose to the prostate (beta + gamma) was 2 rem.  In explaining the doses, the DTRA indicated that the reported doses were based on worst-case parameters and assumptions, not all of which the Veteran may have encountered.  The parameters and assumptions were intended to adequately encompass any activities performed by the Veteran.  And, the Veteran's input, including comments with his returned scenario, was carefully reviewed to ensure that no activities in his actual exposure scenario would result in a higher dose than that generated.

Pursuant to the March 2011 Remand, the Director of the VA Compensation Service (Compensation Service Director) provided this information to the Director of the Post 9-11 Environmental Health Program (Health Director), a physician, who reviewed the DTRA dose estimate and provided a clinical opinion in August 2012.  The Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH) was utilized to estimate the likelihood that exposure to ionizing radiation was responsible for the prostate cancer.  For the purposes of calculation, the Veteran's radiation doses were assumed to have been received as a single acute dose in the earliest year of exposure (1956).  This assumption would tend to increase the probability of causation as calculated by IREP.  The computer software calculated a 99th percentile values for the probability of causation of 22.71 percent for prostate cancer.

In light of the above, in the Health Director's opinion, it is unlikely that the Veteran's prostate cancer can be attributed to exposure to ionizing radiation in military service.

In a September 2012 letter, the Compensation Service Director noted the findings in the August 2012 Health Director's memorandum.  The Compensation Service Director previously noted that the Veteran was 23 years old when exposed to ionizing radiation and prostate cancer was diagnosed in January 2001, approximately 45 years after exposure to ionizing radiation.  See August 2012 Letter from the Director of Compensation to the Health Director.  As a result of the Health Director's opinion, and following review of the evidence in its entirety, the Compensation Service Director opined that there is no reasonable possibility that the Veteran's prostate cancer resulted from exposure to ionizing radiation in service.

The above opinions provide highly probative evidence against the Veteran's claim for service connection for prostate cancer as a result of ionizing radiation exposure as they not only do not establish the requisite relationship between current prostate cancer and exposure to ionizing radiation, they contradict that nexus.

Here, with respect to the Veteran's prostate cancer, which is a "radiogenic disease," pursuant to 38 C.F.R. § 3.311, DTRA confirmed that the Veteran was a radiation-exposed Veteran who participated in the atmospheric testing of nuclear weapons, specifically Operation REDWING, during active service in 1956.  In the Compensation Service Director's September 2012 opinion, he concluded that there is no reasonable possibility that the Veteran's prostate cancer resulted from his exposure to ionizing radiation in service.  The Compensation Service Director's mandate included consideration as to whether sound scientific and medical evidence supports a favorable conclusion that is favorable to the claims.  See 38 C.F.R. § 3.311(c)(1)(i), (c)(3).  This opinion is the only competent opinion that is based on the current individualized dose estimate, and is consistent with the other conclusions reached by the DTRA and the Health Director.  See 38 C.F.R. § 3.311(a)(1).

In reaching its decision under 38 C.F.R. § 3.311, the Board has taken the factors as listed in 38 C.F.R. § 3.311(e) into consideration, as mandated by the Court in Hilkert v. West, 11 Vet. App. 284 (1998).  Specifically, the Board notes the following: the Veteran is a male; he was approximately 23 years of age when he was exposed to radiation; the medical evidence does not indicate a family history of the claimed condition; the Veteran's first diagnosis of record for prostate cancer appears approximately 45 years after exposure to radiation and over four decades after separation from service; and there is no verified record of pre or post-service exposure to radiation or carcinogens.  None of these factors warrant a different result than that indicated by the Compensation Service Director or the Health Director, which included consideration as to whether sound scientific and medical evidence supported a favorable conclusion that is favorable to the claims.  See 38 C.F.R. § 3.311(c)(1)(i), (c)(3).

Moreover, the competent evidence does not show that the Veteran's prostate cancer is otherwise related to his military service.  In this regard, as noted above, the earliest date associated with the diagnosis of prostate cancer is in 2001, over four decades after discharge.  The lapse in time between service and the first treatment for, and diagnosis of, prostate cancer weighs against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection claim the passage of a lengthy period of time (as in this case) wherein the Veteran has not complained of the condition at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999).

Service treatment records, though limited to the Veteran's medical report of separation from January 1957, are silent for any reference to prostate cancer or symptoms thereof, and no competent medical professional has associated the Veteran's prostate cancer with his military service.  Absent competent evidence showing that the Veteran's prostate cancer is otherwise related to an event, injury, or disease during service, service connection is not warranted on a direct basis.

Regarding the Veteran's statements as to the etiology of his prostate cancer, specifically that his exposure to ionizing radiation caused his prostate cancer, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, in this case, the etiology of the Veteran's prostate cancer involves a complex medical etiological question as it deals with internal and largely unobservable processes of the body.  Moreover, the effects of ionizing radiation on the human body are also internal and largely unobservable.  As such, the Veteran is not competent to provide an etiological opinion regarding his prostate cancer it requires specific medical knowledge and training.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

Thus, the Board has fully considered the Veteran's claim under the general provisions pertaining to service connection.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (service connection for a condition claimed to be due to exposure to ionizing radiation can be established by showing that the disease was incurred during or aggravated by service without regard to the statutory provisions concerning radiation exposure).

After a complete review of the Veteran's private treatment records and VA outpatient treatment reports, the Board finds that these records do not provide any additional evidence which would be favorable to the Veteran's claim for service connection for prostate cancer.

Based on the above, the preponderance of the evidence of record is against a grant of service connection for prostate cancer on either a presumptive or direct basis, and his claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).




ORDER

Service connection for prostate cancer, to include as due to ionizing radiation is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


